Citation Nr: 1645106	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left leg disability, to include osteoarthritis.

2. Entitlement to a compensable disability rating for hypertension.

3. Entitlement to an initial compensable disability rating for a thoracolumbar spine disability.

4. Entitlement to an initial compensable disability rating for left elbow arthritis.

5. Entitlement to an initial compensable disability rating for erectile dysfunction.

6. Entitlement to an increased rate of special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a noncompensable (0 percent) disability rating for hypertension, granted service connection for lumbar spine and left elbow disabilities and erectile dysfunction, all rated as noncompensable (0 percent disabling), awarded SMC for loss of use of a creative organ, and denied service connection for a left leg disability.

The issues of entitlement to service connection for a left leg disability and entitlement to compensable disability ratings for a left elbow disability and for a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's hypertension has been manifested by a need for continuous medication to control blood pressure but without a history of diastolic readings of predominantly 100 or more.

2. At no time during the appeal period has the Veteran been shown to have deformity of the penis.

3. The Veteran is in receipt of the maximum level of SMC on the basis of loss of use of a creative organ available by law.

CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

2. The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).

3. The criteria for an increased rate of SMC for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114 (k), 1155 (West 2014), 38 C.F.R. § 3.350 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In February 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2010, May 2011, and October 2011.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence does not support staged ratings, as the Veteran's disability pictures with respect to all of the claimed disabilities have been consistent throughout the appeals period.

Facts and Analysis

Hypertension

The Veteran is service-connected for hypertension, which was first diagnosed in service, and is currently rated as 0 percent disabling.  The record shows that when he was first prescribed medication in July 2003, the disability was described as stage I hypertension, with inadequate control.  Stage I hypertension was described in the same medical report as characterized by systolic blood pressure readings of 140-159 and diastolic blood pressure readings of 90-99.

Upon VA examination in May 2011, the Veteran reported being diagnosed with hypertension stage 1 in 2001.  He was being treated with HCTZ and Lisinopril with good response and no side effects.  The examiner noted that erectile dysfunction was due to hypertension.  The Veteran reported that he did not have any functional impairments as a result of his hypertension.  Objectively, his blood pressure readings on examination were 100/80, 90/60, and 110/80.  

The outpatient clinical records throughout the claims period fail to reflect diastolic readings of 100 or higher, or systolic readings of 160 or higher.

Hypertension is rated according to Diagnostic Code 7101, which assigns a 10 percent disability rating for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.  

Based on all of the evidence of record, to include that set forth above, the Board finds that a compensable disability rating for hypertension is not warranted.  Specifically, the rating criteria provide that a 10 percent rating is to be assigned where the individual requires continuous medication for control and has a history of diastolic pressure predominantly 100 or more.  The Veteran does require continuous medication for control, but his diastolic pressure has not been shown to be predominantly 100 or more.  The diagnosis in service of hypertension stage 1 specified diastolic blood pressure readings of between 90 and 99, which is categorially different than readings of predominantly 100 or more.  38 C.F.R. § 4.104.  Since the first prescription of medication, the Veteran's hypertension has not been manifested by diastolic blood pressure predominantly higher than 100.  As such, a compensable disability rating has not been warranted at any point during the appeals period.


Erectile Dysfunction and SMC

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The record shows that the Veteran has erectile dysfunction, which began in 2003.  At the May 2011 VA examination, there was no evidence of abnormality of the genitalia, to include deformity, masses, tenderness, varicocele, or atrophy.  The examiner offered the opinion that the Veteran's erectile dysfunction was due to his service-connected hypertension. 

With respect to the claim for an increased disability rating for erectile dysfunction, the Board finds that the criteria for a compensable rating have not been met.  Specifically, there is no evidence of deformity of the penis to accompany the loss of erectile power, as shown by the May 2011 VA examination.  Without such evidence, there is no basis for a compensable rating.  38 C.F.R. § 4.115b.

Special Monthly Compensation (SMC) is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350 (a).  The rate of SMC compensation is a specific value that is adjusted annually, independent of any other awarded compensation.  38 U.S.C.A. § 1114 (k). 

Here, the Veteran is currently in receipt of SMC for loss of use of a creative organ based upon the grant of service connection for erectile dysfunction.  The law does not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114 (k).  SMC rates are determined by statute and are not subject to the Board's discretion; and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104 (c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected disabilities of hypertension and erectile dysfunction are reasonably described by the respective rating criteria.  The Veteran's primary symptoms are a need for continuous medication for his hypertension without a history of predominantly diastolic blood pressure readings of 100 or more and erectile dysfunction without penile deformity.  The Board finds that the schedular criteria (Diagnostic Codes 7101 and 7522) contemplate the Veteran's symptoms and disability pictures and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a compensable disability rating for hypertension is denied.

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.

Entitlement to an increased rate of SMC for loss of use of a creative organ is denied.


REMAND

The Veteran seeks service connection for a disability of his left leg, which he asserts had its onset in service.  He was afforded a VA examination in May 2011, which found no evidence of a current disability.  The Veteran filed a statement in which he argued that he was treated on multiple occasions in service for left leg pain and was not seen on every occasion that he experienced symptoms.  The Veteran's service treatment records show a variety of complaints in service related to his left leg, including shin splints, pulled muscles, and strains.  X-rays dated in December 2009 show evidence of degenerative joint disease in the left knee and possibility disability affecting the left patella.  The Veteran's private medical provider submitted a statement in November 2011 noting the presence of degenerative arthritis in his left knee with chronic pain and stiffness, which she believed was related to his complaints of pain in service.  The Board finds that an additional VA examination is necessary to clarify the specific nature of any current disability of the left leg and to provide an opinion as to any relationship to service, to include the complaints of left leg pain in service.

The Veteran seeks an initial compensable disability rating for his left elbow disability.  An MRI in December 2009 showed arthritic changes in the elbow.  The Veteran was afforded a VA examination in May 2011, which diagnosed post-traumatic arthritis of the left elbow and included range of motion findings.  The Veteran has asserted that the VA examiner did not include in her report his statements regarding painful motion and his inability to lift any weight with his left arm due to pain.  The Board also notes that the May 2011 VA examination did not address any additional functional limitation as a result of flare-ups, as required by the Court in Mitchell v. Shinseki 25 Vet. App. 32, 44 (2011) (holding that, where a Veteran has reported flare-ups, a VA examination that does not discuss any resulting functional limitation is inadequate).  In addition, the Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examination of record, the Board finds that it is inadequate in light of this recent holding.  

The Veteran also seeks an initial compensable disability rating for his low back disability.  The Veteran was afforded a VA examination of his lumbar spine in May 2011, but has asserted that the VA examiner did not include his complaints of burning leg pain and pain on range of motion in her report.  The Board notes that recent VA treatment records from April 2016 show complaints of burning and tingling in the right leg, which could be evidence of neurological symptoms of low back disability.  Again, the May 2011 VA examination did not address any additional functional limitation as a result of flare-ups, as required by Mitchell or active versus passive motion, particularly in the context of weight-bearing, as required by Correia.  For these reasons, the Board concludes that the VA examination is inadequate with respect to the low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to address his claims of service connection for a left leg disability and entitlement to compensable disability ratings for left elbow disability and for low back disability.

With respect to the left leg disability claim, the examiner should list all disabilities that affect the left leg and should specifically consider and address left leg shin splints, degenerative joint disease of the left knee, and disability of the left patella.  The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that any of the diagnosed disabilities had their onset in service, to include as a result of the injuries and complaints of left leg pain in service.  The examiner should address the medical evidence of record, including the records of private treatment, VA treatment, and VA examinations.  

With respect to the Veteran's left elbow claim, the examiner should list all disabilities which affect the left elbow, to include degenerative joint disease and limitation of motion.  The examiner should address the Veteran's complaints of painful motion and flare-ups under Mitchell.  

With respect to the Veteran's low back disability claim, the examiner should list all disabilities which affect the thoracolumbar spine, to include degenerative joint disease and degenerative disc disease, and should discuss limitation of motion, incapacitating episodes, and neurological symptoms such as radiculopathy.   

With respect to any neurological impairment, the examiner should state which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should also specifically indicate whether the Veteran has any other associated neurologic abnormalities, including bowel or bladder impairment, as a result of his back disability.

With respect to both the left elbow and low back claims, in order to comply with the Court's decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to all of the claims, the examiner should provide a statement of the rationale for the opinions rendered.  Access to the complete copy of the electronic claims file, to include Virtual VA and VBMS records, should be provided to the examiner for review.

2. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


